Citation Nr: 1233798	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for cold.

2.  Entitlement to service connection for a heart condition, to include left ventricular hypertrophy.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for white matter in the brain.

5.  Entitlement to service connection for mini strokes.

6.  Entitlement to a rating in excess of 10 percent for left shoulder bursitis.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision on behalf of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2010, the Board, among other things, clarified the issues remaining for appellate review and remanded the matters for additional development.  An April 2012 rating decision granted entitlement to service connection for chronic sinusitis with residual cough and for loss of smell.  The Veteran was notified that those determinations were considered to be a full resolution of the issues on appeal as to those matters.  The Veteran has expressed no subsequent disagreement with the assigned effective dates or ratings and the appeals are resolved.

The Board notes that the July 2, 2010, decision in its conclusion of law and order denied entitlement to a rating in excess of 10 percent for left shoulder bursitis, but that the analysis section of that decision includes inconsistent findings.  In correspondence received by VA in July 2012 the Veteran asserted, in essence, that a 20 percent rating should have been assigned as a result fo the July 2, 2010, decision.  The Board finds that the inconsistencies in the July 2, 2010, decision as to this issue cannot be reconciled and must be vacated.

The Board also notes that in the correspondence received by VA in July 2012 the Veteran requested a copy of a July 6, 2011, letter identified in a June 2012 supplemental statement of the case (SSOC) as having been received from a service organization in support of his appeal.  He also noted that he was unrepresented and that the organization had been unable to provide him a copy of that correspondence.  Upon review of the record, the Board finds the June 2012 SSOC misidentified the July 6, 2011, letter received by VA from the Veteran has having been submitted by the service organization.  The Board also finds that no further action is required as to his request for a copy of that specific document and an extension of time for a response since the document as identified does not exist and since it is presumed that he retained a copy of the document he submitted.

The Veteran's July 17, 2012, statements may also be construed as raising a service connection claim for partial loss of taste, but as this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  The AOJ should also request that the Veteran clarify whether any other specific issues require adjudication.

The issues of entitlement to service connection for a heart condition, diabetes mellitus, white matter in the brain, and mini strokes and entitlement to a rating in excess of 10 percent for left shoulder bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board's July 2, 2010, decision as to the issue of entitlement to a rating in excess of 10 percent for left shoulder bursitis includes statements and findings that cannot be reconciled.

2.  All relevant evidence necessary for an equitable disposition of the service connection issue addressed in this appeal has been obtained.  

3.  A present chronic cold disability is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's July 2, 2010, decision as to the issue of entitlement to a rating in excess of 10 percent for left shoulder bursitis is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

2.  A chronic cold disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 C.F.R. § 20.904 (2011).  For the reasons discussed below, the July 2, 2010, Board decision as to the issue of entitlement to a rating in excess of 10 percent for left shoulder bursitis is vacated.

A review of the record reveals that the issue on appeal at the time of the Board's July 2, 2010, decision was correctly identified as entitlement to a rating in excess of 10 percent for left shoulder bursitis, including in the conclusion of law and order sections of that decision, but that the analysis section erroneously noted that the disability was "currently rated as 20 percent disabling."  It was also noted that range of motion studies in August 2006 revealed normal left shoulder motion and that records dated in August 2006 shortly after than examination revealed extension limited to 45 degrees which resolved after brief physical therapy.  As the statements and findings in the July 2, 2010, decision cannot be reconciled, the Board finds the decision must be vacated and the issue remanded for an additional VA examination.

Service Connection Claim

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in January 2003, July 2005, and March 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with this claim would not cause any prejudice to the appellant. 

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service treatment records show that a November 1994 report of medical history in conjunction with a retirement examination included comments from the examiner addressing usual cold symptoms.  It was noted the Veteran's reported history as to cold were not considered disabling.  

In statements in support of this claim the Veteran asserted that during service he had problems related to cough and colds.  In his August 2004 notice of disagreement he claimed he had chronic sinusitis related to cough and colds.  

VA examination in August 2010 found the Veteran had chronic sinusitis that was untreated in service.  It was noted he had complications including residual cough from sinus drainage.  

An April 2012 rating decision established service connection for chronic sinusitis with residual cough.  A 10 percent rating was assigned.


Based upon the evidence of record, the Board finds that a present chronic cold disability is not demonstrated by the evidence of record.  Although it may be conceded that the Veteran experienced colds during active service, his present chronic symptomatology has been attributed to sinusitis for which service connection has been established.  There is no indication in the medical opinions of record of any additional disability related to a chronic cold disorder.  In fact, the November 1994 examiner found the Veteran had experienced cold symptoms that were not considered disabling.  The Federal Circuit has held that without a disability there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim").  Therefore, the Board finds that the claim for entitlement to service connection for cold must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim.


ORDER

The Board's July 2, 2010, decision as to the issue of entitlement to a rating in excess of 10 percent for left shoulder bursitis is vacated.

Entitlement to service connection for cold is denied.



REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required prior to appellate review.  

Generally, any pertinent evidence submitted by the appellant or representative which is accepted by the Board must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative.  See 38 C.F.R. § 20.1304(c) (2011).  In this case, the Veteran submitted additional evidence pertinent to his remaining issues on appeal in July 2012 that was not reviewed by the AOJ and his August 3, 2012, correspondence indicates his desire for that review.

As to the issue of entitlement to a rating in excess of 10 percent for left shoulder bursitis, the Board notes that range of motion studies in August 2006 revealed normal left shoulder motion and that records dated in August 2006 shortly after than examination revealed extension limited to 45 degrees which resolved after brief physical therapy.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an additional VA examination is required for an adequate determination of this matter.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment for the issues remaining on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain all pertinent VA treatment records.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an appropriate VA examination for an opinion as to the current nature and extent of his service-connected left shoulder bursitis.  All indicated tests and studies are to be performed, including range of motion studies.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of any additional development deemed necessary, the issues remaining on appeal should be re-adjudicated with appropriate consideration of all the evidence of record, including review of the evidence added to the appellate record since the June 2012 supplemental statement of the case.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


